DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.

Allowable Subject Matter
Claims 21 – 27 and 29 - 38 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 21, the prior art of record fails to teach or fairly suggest the substrate being at least partially transparent to provide a path for light from the LED module to a front of the flash module, the substrate including: a bottom portion that has a first width, and a top portion that is located on top of the bottom portion and that has a second width that is less than the first width, both the bottom portion and the top portion being in front of the LED module and providing the path for light from the LED module to the front of the flash module; and a water adhesive on a top surface of the 

Regarding claims 2 – 3 and 7, claims 2 – 3 and 7 are allowed as being dependent from allowed independent claim 1.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (US patent No. 2012/0113361) teaches a system with adhesives between layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
10/26/2021Primary Examiner, Art Unit 2696